



Exhibit 10.1
Restricted Stock Unit Agreement


RESTRICTED STOCK UNIT AGREEMENT
PURSUANT TO THE
EXPRESS, INC. 2018 INCENTIVE COMPENSATION PLAN
*  *  *  *  *
Participant: [_______________]
Grant Date: [_______________]
Number of Restricted Stock Units granted: [_______________]
*  *  *  *  *
THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), dated as of the
Grant Date specified above, is entered into by and between Express, Inc., a
Delaware corporation organized in the State of Delaware (the “Company”), and the
Participant specified above, pursuant to the Express, Inc. 2018 Incentive
Compensation Plan, as in effect and as amended from time to time (the “Plan”),
which is administered by the Committee; and WHEREAS, it has been determined
under the Plan that it would be in the best interests of the Company to grant
the Restricted Stock Units (“RSUs”) provided herein to the Participant.
NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:
1.Incorporation By Reference; Plan Document Receipt. This Agreement is subject
in all respects to the terms and provisions of the Plan (including, without
limitation, any amendments thereto adopted at any time and from time to time
unless such amendments are expressly intended not to apply to the award provided
hereunder), all of which terms and provisions are made a part of and
incorporated in this Agreement as if they were each expressly set forth herein.
Any capitalized term not defined in this Agreement shall have the same meaning
as is ascribed thereto in the Plan. The Participant hereby acknowledges receipt
of a true copy of the Plan and that the Participant has read the Plan carefully
and fully understands its content. In the event of any conflict between the
terms of this Agreement and the terms of the Plan, the terms of the Plan shall
control.


2.Grant of Restricted Stock Unit Award. The Company hereby grants to the
Participant, as of the Grant Date specified above, the number of RSUs specified
above. Except as otherwise provided by the Plan, the Participant agrees and
understands that nothing contained in this Agreement provides, or is intended to
provide, the Participant with any protection against potential future dilution
of the Participant’s interest in the Company for any reason. Subject to Section
5, the Participant shall not have the rights of a stockholder in respect of the
shares underlying this Award until such shares are delivered to the Participant
in accordance with Section 4.


3.Vesting and Payment.


(a)The RSUs subject to this grant shall become unrestricted and vested pursuant
to the schedule set forth in the table below, provided the Participant is then
employed by the Company and/or one of its Subsidiaries or Affiliates on the
applicable vesting date. There shall be no proportionate or partial vesting in
the periods prior to each vesting date and all vesting shall occur only on the
appropriate vesting date, subject to the Participant’s continued service with
the Company or any of its Subsidiaries on each applicable vesting date.
Vesting Date
Cumulative Percentage of RSUs Vested
[__________]
25%
[__________]
50%
[__________]
75%
[__________]
100%








--------------------------------------------------------------------------------





(b)Death or Disability Terminations. Notwithstanding Section 3(a), in the event
of Termination due to (i) the Participant’s death or (ii) the Participant’s
Disability, the unvested RSUs outstanding hereunder as of the date of such
Termination shall become fully vested as of the date of such Termination. For
purposes hereof, the term “Disability” shall mean Participant is disabled as
determined in accordance with the Company’s long- term disability plan
applicable to Participant or, in the absence of such a plan, as determined by
the Committee, for a period of at least six (6) months in any twelve (12) month
calendar period.


(c)Retirement. Notwithstanding Sections 3(a) and 3(b), in the event of the
Participant’s Termination due to “Retirement” (as defined below), the number of
unvested RSUs subject to this grant that shall become unrestricted and vested at
the time of Termination shall be determined on a pro rata basis by multiplying
the number of unvested RSUs outstanding hereunder that are scheduled to become
vested on the vesting date immediately following the date of such Termination by
a fraction, the numerator of which is the number of days in which the
Participant was employed by the Company or its Subsidiaries for the period
commencing on the vesting date immediately preceding the date of such
Termination and continuing through the date of such Termination, and the
denominator of which is the number of days in the period commencing on the
vesting date immediately preceding the date of such Termination and ending on
the vesting date immediately following the date of such Termination. For
purposes hereof, the term “Retirement” shall mean any Termination by the
Participant, other than a Termination for Cause, death or Disability, at or
after age fifty- five (55) and when the Participant has at least ten (10) years
of full-time continuous service with the Company or any of its Subsidiaries.


(d)Effect of Detrimental Activity. The provisions of Section 10.4 of the Plan
regarding Detrimental Activity shall apply to the RSUs.


(e)Forfeiture. Subject to Sections 3(b) and 3(c), all unvested RSUs shall be
immediately forfeited upon the Participant’s Termination for any reason.


4.Delivery of Shares.


(a)General. Subject to Section 4(b) and the provisions of the Plan, the Company
shall deliver to the Participant on the applicable vesting date the number of
shares of Common Stock equal to the number of RSUs that vested on such date. In
no event shall a Participant be entitled to receive any shares with respect to
any unvested or forfeited portion of the RSU. For avoidance of doubt, in the
event of a distribution in connection with Retirement, such distribution may be
delayed pursuant to Section 14.16 of the Plan if the Participant is a “specified
employee” at the time of such Retirement.


(b)Blackout Periods. If the Participant is subject to any Company “blackout”
policy or other trading restriction imposed by the Company on the date such
distribution would otherwise be made pursuant to Section 4(a), such distribution
shall be instead made on the earlier of (i) the date the Participant is not
subject to any such policy or restriction and (ii) the later of (A) the end of
the calendar year in which such distribution would otherwise have been made and
(B) a date that is immediately prior to 2.5 months following the date such
distribution would otherwise have been made.


(c)Fractional Shares. In lieu of delivering any fractional shares of Common
Stock to Participant pursuant to this Agreement, the Company shall first
aggregate any such fractional amounts due to be delivered to Participant at such
time and then round down for fractional amounts less than one- half and round up
for fractional amounts equal to or greater than one- half. No cash settlements
shall be made with respect to fractional shares eliminated by rounding.


5.Dividends and Other Distributions. Participants holding RSUs shall be entitled
to receive all dividends and other distributions paid with respect to such
shares, provided that any such dividends or other distributions will be subject
to the same vesting requirements as the underlying RSUs and shall be paid at the
time the RSUs becomes vested pursuant to Section 3, and provided, further, that
such dividends or distributions shall be accumulated and deemed reinvested in
additional shares of Common Stock based on the Fair Market Value of the Common
Stock at the time of the dividend or distribution and shall be paid only in
shares of Common Stock. Any such shares shall be subject to the same
restrictions on transferability and forfeitability as the RSUs with respect to
which they were paid.


6.Non- transferability. The RSUs, and any rights and interests with respect
thereto, issued under this Agreement and the Plan shall not be sold, exchanged,
transferred, assigned or otherwise disposed of in any way by the Participant (or
any beneficiary(ies) of the Participant), other than by testamentary disposition
by the Participant or the laws of descent and distribution. Any attempt to sell,
exchange, transfer, assign, pledge, encumber or otherwise dispose of or
hypothecate in any way the RSUs, or the levy of any execution, attachment or
similar legal process upon the RSUs, contrary to the terms and provisions of
this Agreement and/or the Plan shall be null and void and without legal force or
effect.





--------------------------------------------------------------------------------





7.Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to the choice
of law principles thereof.


8.Withholding of Tax. The Company shall have the power and the right to deduct
or withhold, or require the Participant to remit to the Company, an amount
sufficient to satisfy any federal, state, local and foreign taxes of any kind
(including, but not limited to, the Participant’s FICA and SDI obligations)
which the Company, in its sole discretion, deems necessary to be withheld or
remitted to comply with the Code and/or any other applicable law, rule or
regulation with respect to the RSUs and, if the Participant fails to do so, the
Company may otherwise refuse to issue or transfer any shares of Common Stock
otherwise required to be issued pursuant to this Agreement. Any statutorily
required minimum withholding obligation with regard to the Participant may,
unless not permitted by the Committee, be satisfied by reducing the amount of
cash or shares of Common Stock otherwise deliverable to the Participant
hereunder, and any additional tax withholding up to the maximum permissible
withholding may be satisfied similarly provided such reduction or shares would
not cause adverse accounting or tax consequences to the Company.


9.Entire Agreement; Amendment. This Agreement, together with the Plan, contains
the entire agreement between the parties hereto with respect to the subject
matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter. The Committee shall have the right, in its sole discretion, to
modify or amend this Agreement from time to time in accordance with and as
provided in the Plan. This Agreement may also be modified or amended by a
writing signed by both the Company and the Participant. The Company shall give
written notice to the Participant of any such modification or amendment of this
Agreement as soon as practicable after the adoption thereof.


10.Notices. Any notice hereunder by the Participant shall be given to the
Company in writing and such notice shall be deemed duly given only upon receipt
thereof by the Chief Financial Officer of the Company. Any notice hereunder by
the Company shall be given to the Participant in writing and such notice shall
be deemed duly given only upon receipt thereof at such address as the
Participant may have on file with the Company.


11.No Right to Employment. Any questions as to whether and when there has been a
Termination and the cause of such Termination shall be determined in the sole
discretion of the Committee. Nothing in this Agreement shall interfere with or
limit in any way the right of the Company, its Subsidiaries or its Affiliates to
terminate the Participant’s employment or service at any time, for any reason
and with or without cause.


12.Transfer of Personal Data. The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Subsidiary) of
any personal data information related to the RSU awarded under this Agreement
for legitimate business purposes (including, without limitation, the
administration of the Plan). This authorization and consent is freely given by
the Participant.


13.Compliance with Laws. This issuance of RSUs (and the shares underlying the
RSUs) pursuant to this Agreement shall be subject to, and shall comply with, any
applicable requirements of any foreign and U.S. federal and state securities
laws, rules and regulations (including, without limitation, the provisions of
the Securities Act of 1933, as amended, the 1934 Act and in each case any
respective rules and regulations promulgated thereunder) and any other law or
regulation applicable thereto. The Company shall not be obligated to issue this
RSU or any of the shares pursuant to this Agreement if any such issuance would
violate any such requirements.


14.Binding Agreement; Assignment. This Agreement shall inure to the benefit of,
be binding upon, and be enforceable by the Company and its successors and
assigns. The Participant shall not assign (except as provided by Section 6
hereof) any part of this Agreement without the prior express written consent of
the Company.


15.Headings. The titles and headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of this Agreement.


16.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.


17.Further Assurances. Each party hereto shall do and perform (or shall cause to
be done and performed) all such further acts and shall execute and deliver all
such other agreements, certificates, instruments and documents as either party
hereto reasonably may request in order to carry out the intent and accomplish
the purposes of this Agreement and the Plan and the consummation of the
transactions contemplated thereunder.





--------------------------------------------------------------------------------





18.Severability. The invalidity or unenforceability of any provisions of this
Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.


19.Acquired Rights. The Participant acknowledges and agrees that: (a) the
Company may terminate or amend the Plan at any time; (b) the award of RSUs made
under this Agreement is completely independent of any other award or grant and
is made at the sole discretion of the Company; (c) no past grants or awards
(including, without limitation, the RSUs awarded hereunder) give the Participant
any right to any grants or awards in the future whatsoever; and (d) any benefits
granted under this Agreement are not part of the Participant’s ordinary salary,
and shall not be considered as part of such salary in the event of severance,
redundancy or resignation.
*  *  *  *  *
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
EXPRESS, INC.
By:        
Name:        
Title:        
PARTICIPANT
        
Name:        





